NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

TYLER RICHARDSON,                )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No. 2D17-1865
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed November 20, 2019.

Appeal from the Circuit Court for Hardee
County; Marcus J. Ezelle, Judge.

Ita M. Neymotin, Regional Counsel,
Second District, Office of Criminal
Conflict and Civil Regional Counsel,
and Stacy L. Sherman. Assistant
Regional Counsel, Fort Myers, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and NORTHCUTT and KELLY, JJ., Concur.